Title: To Alexander Hamilton from Horatio Dayton, 20 March 1799
From: Dayton, Horatio
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 20th. March 1799
          
          Can I leave the Fort for a few hours—I wish to see you, Sir, to obtain some information how to act at this Post. There are twenty three men and nine women here of the Second Regiment of Artillerists and Engineers, all of whom major Hoops has ordered rations to be drawn for &c—
          I have the Honor to be Sir Your Most Obedt. Servt.
          
            Horatio  R. Dayton Lieut:
            1: Regt. Art: & Engineers
          
          Major General Hamilton
        